Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 08/13/2019 is acknowledged.  Claims 1-10, 12, 14-15 are pending.  Claims 12 and 15 are withdrawn from consideration.  Claims 1-10 and 14 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 12-18-2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-10 and 14 of group 1 drawn to a Modified Vaccinia Ankara (MVA) virus were elected in the reply filed on 12/18/2020.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:    
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 14 and 46). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections 
Claim 2 is objected to for the following informalities:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jordan et al. “Jordan” (WO2014/048500).
	The claims are directed to A Modified Vaccinia Ankara (MVA) related virus comprising one or more of the following features: 
(i)    a nucleic acid sequence corresponding to a region that includes the right Inverted Terminal Repeat (ITR) and extends to but excludes deletion site III instead of a nucleic acid sequence that includes the left Inverted Terminal Repeat (ITR) and extends to but excludes deletion site V,

(iii)    no nucleic acid sequence comprising deletion site I and the left ITR,
(iv)    no deletion site I,
(v)    two deletion sites IV,
(vi)    no open reading frame for at least one gene product selected from the group consisting of Cl 1R, C10L, and D7L,
(vii)    two open reading frames for at least one gene product selected from the group consisting of A57R, B1R, B2R, B3R, B4R, B5R, B6R, B7R, B8R, B9R, B10R, B11R, B12R, B15R, B16R, B17L, B18R, B19R, and B22R, and/or
(viii) a nucleic acid sequence encoding a L3L gene product, wherein said nucleic acid sequence comprises at least one mutation resulting in an amino acid sequence modification of said gene product.
	Regarding claims 1, 3-4, 7 and 14, Jordan discloses “a novel Modified Vaccinia Ankara (MV A) virus. The present invention also relates to a method for culturing said MVA virus and to a method for producing said MV A virus. Further, the present invention relates to a pharmaceutical composition comprising said MV A virus and one or more pharmaceutical acceptable excipient(s ), diluent(s ), and/or carrier(s ).  Furthermore, the present invention relates to a vaccine comprising said MV A virus. In addition, the present invention relates to said MV A virus for use in medicine” (Abstract). Jordan discloses the isolation of a pure isolate of strain MVA-CR19 as well as at least parts of its sequence (claims, Figure 2, Examples pages 46-53).  Jordan discloses “in a more preferred embodiment of the present invention, the heterologous nucleic acid sequence is inserted at a naturally occurring deletion site (e.g.
deletion site I, II, III, IV, V, or VI) of the MVA nucleic acid sequence/genome” (see page 17 first Para.).  Jordan further discloses the studies with A34R deletion mutants demonstrated that by destabilizing extracellular enveloped virus (EEV) outer membrane that it is “extremely important for infectious
activity in the extracellular space and for spread of vaccinia virus… together with A33R and B5R proteins modulates the rate at which the cell-associated enveloped virus (CEV) detaches from the producing cell”  (see page 50 last Para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate a MVA virus comprising one or more of the features of the instant claim 1 since the MVA-CR19 strain of the present prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claims 5, 8 and 10, Jordan discloses the MVA virus is host-restricted to an avian cell (see page 7 second Para. and Examples).
	Regarding claim 6, Jordan discloses the MVA virus does not replicate in human or non-human primate cells.
	Regarding claim 9, Jordan discloses the MVA virus is produced in a suspension culture (see page 9 fourth full Para.).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648